UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) April 18, 2012 BASSETT FURNITURE INDUSTRIES, INCORPORATED (Exact name of registrant as specified in its charter) VIRGINIA 0-209 54-0135270 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 3 BASSETT, VIRGINIA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 276/629-6000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07. Submission of Matters to a Vote of Security Holders The Company’s 2012 annual meeting of shareholders was held on April 18, 2012.As of the record date for the meeting, the Company had 11,266,439 of common stock outstanding, each of which is entitled to one vote.According to the final voting results, all director nominees were elected. The voting tabulation was as follows: Nominee Votes For Votes Withheld Votes Abstain Broker Non-Vote Peter W. Brown, M.D. - Kristina Cashman - Paul Fulton - Howard H. Haworth - George W. Henderson, III - J. Walter McDowell - Dale C. Pond - Robert H. Spilman, Jr. - William C. Wampler, Jr. - William C. Warden, Jr. - At the annual meeting, the shareholders also voted on one proposal: 1. Ratification of Ernst & Young LLP as the Company’s Independent Registered Public Accounting Firm. The final tabulation was as follows: Proposal Votes For Votes Against Votes Abstain Broker Non-Vote Ratification of Ernst & Young LLP - Item8.01. Other Events On April 19, 2012 Bassett Furniture Industries issued a news release relating to the declaration of a regular quarterly dividend of $.05 per share on outstanding common stock payable on June 1, 2012, to shareholders of record at the close of business May 15, 2012.A copy of the new release this information is attached to the report as Exhibit 99. Item9.01. Financial Statements and Exhibits Exhibit 99New release issued by Bassett Furniture Industries, Inc. on April 19, 2012. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BASSETT FURNITURE INDUSTRIES, INCORPORATED Date:April 19, 2012 By: /s/J. Michael Daniel J. Michael Daniel Title: Vice President – Chief Accounting Officer EXHIBIT INDEX Description Exhibit No. 99News release issued by Bassett Furniture Industries on April 19, 2012.
